DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the interview with Keith Taboada (Reg. No. 45150) on 04/28/2022 (see interview summary).
The claims have been amended as follows:

1. (Currently amended) A natural exponent computation circuit comprising: 
a splitter circuit configured to receive a fixed point word and split it into a first word and a second word; 
a retrieval circuit configured to retrieve from a data store, at an address defined by the first word, a predetermined and precalculated hyperbolic sum; 
a multiplier circuit configured to multiply the predetermined and precalculated hyperbolic sum and the second word together, and to output a multiplied hyperbolic sum; 
a first scaling circuit configured to receive the predetermined and precalculated hyperbolic sum and scale it by a first factor; 
a summer circuit configured to add together the scaled hyperbolic sum and the multiplied hyperbolic sum and generate a scaled second sum; and 
a second scaling circuit configured to scale the scaled second sum by a second factor, and output an approximation of             
                
                    
                        e
                    
                    
                        x
                    
                
            
        .

2. (Currently amended) The natural exponent computation circuit of claim 1, wherein the multiplier circuit and summer circuit are at least partially implemented in at least one digital signal processor (DSP).

3. (Currently amended) The natural exponent computation circuit of claim 1, wherein at least one of the following are at least partially implemented as logic gates: the multiplier circuit, the summer circuit, and the data store.

4. (Currently amended) The natural exponent computation circuit of claim 1, wherein the data store is a lookup table.

5. (Currently amended) The natural exponent computation circuit of claim 4, wherein the lookup table is configured to store entries in a fixed point format.

6. (Currently amended) The natural exponent computation circuit of claim 5, wherein the lookup table has depth of 2B, where B is a total number of bits in the first word.

7. (Currently amended) The natural exponent computation circuit of claim 1, wherein the data store is configured to store entries in a floating point format.

8. (Currently amended) The natural exponent computation circuit of claim 1, wherein: 
the first factor is             
                
                    
                        2
                    
                    
                        B
                        -
                        I
                    
                
            
        , 
where B is a total number of bits of the first word, and I is a total number of integer bits in the first word, and 
the first scaling circuit right zero pads the predetermined and precalculated hyperbolic sum by B-I bits.

9. (Currently amended) The natural exponent computation circuit of claim 1, wherein:
the second factor is 1/(            
                
                    
                        2
                    
                    
                        B
                        -
                        I
                    
                
            
        ), where B is a total number of bits, and I is a total number of integer bits in the first word, and 
the second scaling circuit bitwise right shifts the scaled second sum by B-I bits.

10. (Currently amended) The natural exponent computation circuit of claim 1, further comprising a floating point to fixed point conversion circuit before the splitter circuit, and 
wherein the conversion circuit is configured to receive a floating point input and convert it the floating point input into the fixed point word received by the splitter circuit.

11. (Currently amended) The natural exponent computation circuit of claim 1, further comprising a fixed point to floating point conversion circuit after the second scaling circuit, and 
wherein the conversion circuit is configured to receive the output approximation of             
                
                    
                        e
                    
                    
                        x
                    
                
            
         in a fixed point format and output it the approximation of             
                
                    
                        e
                    
                    
                        x
                    
                
            
         in a floating point format.

12. (Currently amended) The natural exponent computation circuit of claim 1, wherein the second word represents a numerical value less than 1.

13. (Currently amended) The natural exponent computation circuit of claim 1, wherein: 
the fixed point word is N bits long, 
the first word is the first B bits of the fixed point word, 
the second word is the last A bits of the fixed point word,
N = A + B, and
a binary point of the fixed point word is contained in the first word.

14. (Currently amended) The natural exponent computation circuit of claim 13, wherein B is chosen such
 that the approximation of             
                
                    
                        e
                    
                    
                        x
                    
                
            
         is accurate within a predetermined error limit.

15. (Currently amended) A method to efficiently calculate an exponent in a digital circuit, the method comprising: 
receiving, by a splitter circuit, a digital fixed point word, X, being N bits long; 
splitting, by the splitter circuit, the first B bits of X into a first word, Wb, and the remaining A bits of X into a second word, Wa, wherein the first word comprises I integer bits and B-I fractional bits, and wherein N=A+B and X=Wb+Wa; 
retrieving, by a retrieval circuit, from a data store, at an address defined by Wb, a predetermined and precalculated hyperbolic sum representing sinh(Wb)+cosh(Wb); 
multiplying, by a multiplier circuit, the predetermined and precalculated hyperbolic sum and Wa together, and generating a multiplied hyperbolic sum representing [sinh(Wb)+cosh(Wb)]*[Wa]; 
scaling, by a first scaling circuit, the predetermined and precalculated hyperbolic sum by a scaling factor K to generate a scaled hyperbolic sum representing [sinh(Wb) + cosh(Wb)]*K; 
summing, by a summer circuit, the scaled hyperbolic sum with the multiplied hyperbolic sum, to generate a scaled second sum representing [sinh(b)+cosh(b)]*[Wa+K]; and 
scaling, by a second scaling circuit, the scaled second sum by 1/K, thereby generating a representation of [sinh(Wb)+cosh(Wb)]*[Wa/K+1] as an approximation of             
                
                    
                        e
                    
                    
                        x
                    
                
            
        .


18. (Currently amended) The method of claim 15, wherein: 
Wb comprises a binary point of X, 
K is             
                
                    
                        2
                    
                    
                        B
                        -
                        I
                    
                
            
        , 
scaling the predetermined and precalculated hyperbolic sum by K comprises right zero padding the predetermined and precalculated hyperbolic sum by B-I bits, and 
scaling the scaled second sum by 1/K comprises bitwise right shifting of the scaled second sum by B-I bits.
20. (Currently amended) At least one non-transient computer readable medium providing a program of instructions that, when executed by a processor, cause operations calculate a natural exponent, the operations comprising: 
receiving, by a splitter circuit, a digital fixed point word, X, being N bits long; 
splitting, by the splitter circuit, the first B bits of X into a first word, Wb, and the remaining A bits of X into a second word, Wa, wherein the first word comprises I integer bits and B-I fractional bits, and wherein N=A+B and X=Wb+Wa;
retrieving, by a retrieval circuit, from a data store, at an address defined by Wb, a predetermined and precalculated hyperbolic sum representing sinh(Wb)+cosh(Wb); 
multiplying, by a multiplier circuit, the predetermined and precalculated hyperbolic sum and Wa together, and generating a multiplied hyperbolic sum representing [sinh(Wb)+cosh(Wb)]*[Wa]; 
scaling, by a first scaling circuit, the predetermined and precalculated hyperbolic sum by a scaling factor K to generate a scaled hyperbolic sum representing [sinh(Wb) + cosh(Wb)]*K; 
summing, by a summing circuit, the scaled hyperbolic sum with the multiplied hyperbolic sum, to generate a scaled second sum representing [sinh(b)+cosh(b)]*[Wa+K]; and 
scaling, by a second scaling circuit, the scaled second sum by 1/K, thereby generating a representation of [sinh(Wb)+cosh(Wb)]*[Wa/K+1] as an approximation of             
                
                    
                        e
                    
                    
                        x
                    
                
            
        .


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant claims a natural exponent computation circuit/method/product comprising: a splitter circuit configured to receive a fixed point word and split it into a first word and a second word; a retrieval circuit configured to retrieve from a data store, at an address defined by the first word, a predetermined and precalculated hyperbolic sum; a multiplier circuit configured to multiply the hyperbolic sum and the second word together, and to output a multiplied hyperbolic sum; a first scaling circuit configured to receive the hyperbolic sum and scale it by a first factor; a summer circuit configured to add together the scaled hyperbolic sum and the multiplied hyperbolic sum and generate a scaled second sum; and a second scaling circuit configured to scale the scaled second sum by a second factor, and output an approximation of                         
                            
                                
                                    e
                                
                                
                                    x
                                
                            
                        
                    .
The primary reasons for allowance is the limitation in combination of all limitations, such as scaling the hyperbolic sum by a first factor using a first scaling circuit, and adding together the scaled hyperbolic sum and the multiplied hyperbolic and generating a scaled second sum using a summer circuit; and scaling the scaled second sum by a second factor and output an approximation of                         
                            
                                
                                    e
                                
                                
                                    x
                                
                            
                        
                     using a second scaling circuit. 
Shaik NPL – Hardware Implementation of The Exponential Function Using Taylor Series and Linear Interpolation
Shaik teaches an implementation of approximating exponential function using linear approximation with 1 lookup table, as illustrated in figure 10, Shaik teaches an input of 20 bits is divided into two sections of 8 bits and 12 bits, the first 8 bit is addressed into the LUT and the LUT outputs a value corresponding to the address, the output value is multiplied with the second 12 bits to generate an output. However, Shaik does not teach scaling the hyperbolic sum by a first factor using a first scaling circuit, and adding together the scaled hyperbolic sum and the multiplied hyperbolic and generating a scaled second sum using a summer circuit; and scaling the scaled second sum by a second factor and output an approximation of                         
                            
                                
                                    e
                                
                                
                                    x
                                
                            
                        
                     using a second scaling circuit.

Jamro – NPL FPGA implementation of 64 bit exponential function for HPC
Jamro discloses implementation for calculating exponential function using LUT and Taylor expansion, section 3 Jamro discloses the input can be split into several bit sections and the separate bit-section can be calculated using LUT and increasing the bit-width for each section reduces the number of multiplications. Jamro further teaches the input floating point is converted to fixed-point format and is divided into integer part and fractional part. However, Jamro does not teach scaling the hyperbolic sum by a first factor using a first scaling circuit, and adding together the scaled hyperbolic sum and the multiplied hyperbolic and generating a scaled second sum using a summer circuit; and scaling the scaled second sum by a second factor and output an approximation of                         
                            
                                
                                    e
                                
                                
                                    x
                                
                            
                        
                     using a second scaling circuit.

Boudabous – NPL Implementation of Hyperbolic Functions using CORDIC algorithm 
Boudabous teaches a method for implementing exponential function using CORDIC algorithm. Section 3.2 describes in rotation mode, exponential function can be addressed as exp(x) = cosh(x) + sinh(x) and section 4.2 describes about the hardware implementation using CORDIC algorithm to output cosh and sinh, and further performing addition operation to output an exponential function as shown in figure 2. However, Boudabous does not teach scaling the hyperbolic sum by a first factor using a first scaling circuit, and adding together the scaled hyperbolic sum and the multiplied hyperbolic and generating a scaled second sum using a summer circuit; and scaling the scaled second sum by a second factor and output an approximation of                         
                            
                                
                                    e
                                
                                
                                    x
                                
                            
                        
                     using a second scaling circuit.

Nogueira – US 20130339564
Nogueira teaches a circuitry for approximating a function F as illustrated in figure 1, the circuit receives a fixed input number W [0024] and generate an address to input to the LUT for outputting a value. [0024] the input maybe 16 bit fixed point, where 13 bit of are fractional bit, the width of address bus 106 may depending the number of entry LUT. Nogueira further disclose [0035] any function can be approximated by the circuitry including exponential functions. However, Nogueira does not teach scaling the hyperbolic sum by a first factor using a first scaling circuit, and adding together the scaled hyperbolic sum and the multiplied hyperbolic and generating a scaled second sum using a summer circuit; and scaling the scaled second sum by a second factor and output an approximation of                         
                            
                                
                                    e
                                
                                
                                    x
                                
                            
                        
                     using a second scaling circuit. 

Gordon – US 10713013
Gordon teaches a denormalizer to receive floating point and convert to fixed point format as shown in figure 1-1, and a splicer 127 to split the N bit data into subdata, wherein each subdata is input to a corresponding LUT, for example, e(B) LUT memory receives B as index and output a data accordingly, a multiplier 141 multiplies output e(B) with another subdata C. however, Gordon does not teach scaling the hyperbolic sum by a first factor using a first scaling circuit, and adding together the scaled hyperbolic sum and the multiplied hyperbolic and generating a scaled second sum using a summer circuit; and scaling the scaled second sum by a second factor and output an approximation of                         
                            
                                
                                    e
                                
                                
                                    x
                                
                            
                        
                     using a second scaling circuit.
Therefore none of the closest found prior art teaches the limitations as recited in claims 1, 15, and 20. Accordingly, claims 1-20 are allowed.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182